Citation Nr: 0502984	
Decision Date: 02/07/05    Archive Date: 02/15/05

DOCKET NO.  04-39 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manchester, New Hampshire


THE ISSUE

Entitlement to a rating greater than 30 percent for residuals 
of a total left knee replacement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran had active military service from February 1968 to 
December 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 rating decision in 
which the RO denied the benefit sought on appeal.  The 
veteran filed a Notice of Disagreement in November 2003, the 
RO issued a Statement of the Case in August 2004, and the 
veteran filed a Substantive Appeal (via a VA Form 9, Appeal 
to the Board of Veterans' Appeals) in October 2004.  

For the reason expressed below, the matter on appeal is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.


REMAND

The Board notes that, on his October 2004 VA Form 9, the 
veteran checked a box indicating that he desired a before a 
Member of the Board (Veterans Law Judge) at the RO (travel 
board hearing).  

Pursuant to 38 C.F.R. § 20.700 (2004), a hearing on appeal 
will be granted to a veteran who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board).  Since the RO schedules the veteran for travel board 
hearings, a remand of this matter to the RO is warranted.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:
 
The RO should schedule the veteran for a 
travel board hearing in accordance with 
his October 2004 request.  The RO should 
notify the veteran and his representative 
of the date and time of the hearing in 
accordance with 38 C.F.R. § 20.704(b) 
(2004).  After the hearing, the claims 
file should be returned to the Board in 
accordance with current appellate 
procedures.
 
The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence 
and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 
12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).


